


Exhibit 10.35

 

AMENDMENT NO. 1

TO LEASE

 

 

THIS AMENDMENT NO. 1 is made and entered into this 29th day of January, 2003, by
and between JOHN ARRILLAGA, Trustee, or his Successor Trustee UTA dated 7/20/77
(JOHN ARRILLAGA SURVIVOR’S TRUST) as amended, and RICHARD T. PEERY, Trustee, or
his Successor Trustee UTA dated 7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY
TRUST) as amended, collectively as LANDLORD, and GRIC COMMUNICATIONS, INC., a
California corporation, as TENANT.

 

RECITALS

 

A.    WHEREAS, by Lease Agreement dated January 6, 1998 Landlord leased to
Tenant all of that certain 31,165+ square foot building located at 1421 McCarthy
Blvd., Milpitas, California, the details of which are more particularly set
forth in said January 6, 1998 Lease Agreement, and

 

B.    WHEREAS, said Lease was amended by the Commencement Letter dated March 20,
1998, which changed the Commencement Date of the Lease from February 15, 1998 to
March 1, 1998 and confirmed the February 28, 2003 Lease Termination Date, and,

 

C.    WHEREAS, said Lease was amended by Letter Agreement dated April 15, 1998,
whereby Landlord acknowledged Tenant’s name change from “Aimquest Corporation, a
California corporation” to “GRIC Communications, Inc., a California
corporation”, and,

 

 

D.    WHEREAS, it is now the desire of the parties hereto to amend the Lease by
(i) extending the Term for five (5) years, changing the Termination Date from
February 28, 2003 to February 29, 2008, (ii) providing for Landlord to construct
certain interior improvements, at Landlord’s sole cost and expense, on Tenant’s
behalf, (iii) amending the Basic Rent schedule and Aggregate Rent accordingly,
(iv) decreasing the Security Deposit required under the Lease and (v) amending
Lease Paragraphs  12 (“Taxes”) and 19 (“Assignment and Subletting”),   to said
Lease Agreement as hereinafter set forth.

 

AGREEMENT

 

NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

 

1.     TERM OF LEASE:  It is agreed between the parties that the Term of said
Lease Agreement shall be extended for an additional five (5)  year period, and
the Lease Termination Date shall be changed from February 28, 2003 to February
29, 2008.

 

2.     IMPROVEMENTS TO BE CONSTRUCTED BY LANDLORD: Landlord has agreed to
provide Tenant, at Landlord’s cost and expense, the tenant improvements
specifically listed below and as shown in Yellow on Exhibit A attached hereto
(“Tenant Improvements”), and Landlord shall not be responsible for providing any
additional interior improvements:

 

•                                          Expand the Lobby, install tile, and
add double doors leading from the Lobby to the main office area;

•                                          Board Room: add new single level
cabinetry, expand wall lines into adjacent small conference room;

•                                          Combine training/employee meeting
room by removing a wall and add new single level cabinetry;

•                                          Construct a small conference room and
a room with a lock to be used by Tenant as a storage and/or filing room;

•                                          Install monument sign (if permitted
by the City of Milpitas) on the street at McCarthy Blvd.;

•                                          Install storage racks in storage room
in center of Building;

•                                          Install card reader box on one
exterior side door; (Tenant is responsible for the installation and cost of all
wiring and connection of the card reader to Tenant’s security system, which
security system shall also be installed and paid for by Tenant);

 

Initial:

 

 

Page 1

--------------------------------------------------------------------------------


 

•                                          New Carpet throughout the Premises to
replace existing carpet (including all expenses related to Landlord (i)
temporarily moving Tenant’s furniture from the areas to be carpeted and (ii)
reinstalling said furniture once the carpet has been installed).  The carpet
will be installed over four weekends, and Tenant agrees to give Landlord access
to accommodate the weekend schedule.  Tenant shall be responsible for removing
any personal items from the areas to be carpeted prior to the end of business on
the Friday before subject areas are carpeted;

•                                          Additional configuration changes per
the attached Exhibit A.

 

The Interior Improvements detailed above will be constructed by Landlord’s
contractors under Landlord’s supervision, and construction shall commence as
soon as reasonably practical following Landlord’s receipt from Tenant of the
executed Amendment No. 1.  Landlord’s contractors will use reasonable efforts to
minimize the disruption to Tenant’s business; however, Tenant understands that,
except for the carpet installation as noted above, said Interior Improvements
shall be constructed during normal business hours, and Tenant agrees to
cooperate with Landlord’s contractors to insure that the Interior Improvements
are completed in an expeditious manner.

 

3.     REPLACEMENT OF LEASE EXHIBIT B:  It is agreed between the parties hereto,
that upon the completion of the interior Tenant Improvements described in
Paragraph 2 above, Exhibit A to this Amendment No. 1 shall replace Exhibit B to
the Lease, and shall become the basis for Tenant’s restoration obligations
pursuant to Lease Paragraph 8 (“Acceptance and Surrender of Premises”) and 9
(“Alterations and Additions”).  It is acknowledged by Landlord that Exhibit A
hereto references modifications that have previously been constructed by Tenant,
and that Tenant shall not be required to restore any of the modifications and/or
improvements reflected on Exhibit A at the expiration of the Lease Term.

 

4.     BASIC RENT FOR EXTENDED TERM OF LEASE:  The monthly Basic Rent for the
Extended Term of Lease shall be as follows:

 

On March 1, 2003, the sum of THIRTY-EIGHT THOUSAND NINE HUNDRED FIFTY-SIX AND
25/100 DOLLARS ($38,956.25) shall be due, and a like sum due on the first day of
each month thereafter through and including February 1, 2004.

 

On March 1, 2004, the sum of FORTY THOUSAND FIVE HUNDRED FOURTEEN AND 50/100
DOLLARS ($40,514.50) shall be due, and a like sum due on the first day of each
month thereafter through and including February 1, 2005.

 

On March 1, 2005, the sum of FORTY-TWO THOUSAND SEVENTY-TWO AND 75/100 DOLLARS
($42,072.75) shall be due, and a like sum due on the first day of each month
thereafter through and including February 1, 2006.

 

On March 1, 2006, the sum of FORTY-THREE THOUSAND SIX HUNDRED THIRTY-ONE AND
NO/100 DOLLARS ($43,631.00) shall be due, and a like sum due on the first day of
each month thereafter through and including February 1, 2007.

 

On March 1, 2007, the sum of FORTY-FIVE THOUSAND ONE HUNDRED EIGHTY-NINE AND
25/100 DOLLARS ($45,189.25) shall be due, and a like sum due on the first day of
each month thereafter through and including February 1, 2008.

 

The Aggregate Basic Rent for the Lease shall be increased by $2,524,365.00 or
from $3,921,567.00 to $6,445,932.00.

 

 

5.     SECURITY DEPOSIT:  Effective March 1, 2003, Tenant’s Security Deposit
shall be decreased by $59,213.50, or from $149,592.00 to $90,378.50.

 

6.     TAXES:  Lease Paragraph 12 (“Taxes”) shall be amended to include the
following language:

 

   “The term “Real Estate Taxes” shall also include supplemental taxes related
to the period of Tenant’s Lease Term whenever levied, including any such taxes
that may be levied after the Lease Term has expired”.

 

7.     ASSIGNMENT AND SUBLETTING: Lease Paragraph 19 (“Assignment and
Subletting”) shall be amended to include the following language:

 

Initial:

 

Page 2

--------------------------------------------------------------------------------


 

“A.   Notwithstanding the foregoing, Landlord and Tenant agree that it shall not
be unreasonable for Landlord to refuse to consent to a proposed assignment,
sublease or other transfer (“Proposed Transfer”) if the Premises or any other
portion of the Property would become subject to additional or different
Government Requirements as a direct or indirect consequence of the Proposed
Transfer and/or the Proposed Transferee’s use and occupancy of the Premises and
the Property.  However, Landlord may, in its sole discretion, consent to such a
Proposed Transfer where Landlord is indemnified by Tenant and (i) Subtenant or
(ii) Assignee, in form and substance satisfactory to Landlord’s counsel, by
Tenant and/or the Proposed Transferee from and against any and all costs,
expenses, obligations and liability arising out of the Proposed Transfer and/or
the Proposed Transferee’s use and occupancy of the Premises and the Property.

 

 

8.     CHOICE OF LAW/VENUE; SEVERABILITY.  This Agreement shall in all respects
be governed by and construed in accordance with the laws of the County of Santa
Clara in the State of California and the venue shall be in Santa Clara County. 
If any provisions of this Agreement shall be invalid, unenforceable, or
ineffective for any reason whatsoever, all other provisions hereof shall be and
remain in full force and effect.

 

 

9.     AUTHORITY TO EXECUTE.  The parties executing this Agreement hereby
warrant and represent that they are properly authorized to execute this
Agreement and bind the parties on behalf of whom they execute this  Agreement
and to all of the terms, covenants and conditions of this Agreement as they
relate to the respective parties hereto.

 

10.   EXAMINATION OF AMENDMENT:  This Amendment No. 1 shall not be effective
until its execution by both Landlord and Tenant.

 

EXCEPT AS MODIFIED HEREIN, all other terms, covenants, and conditions of said
January 6, 1998 Lease Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 1 to
Lease as of the day and year last written below.

 

 

LANDLORD:

 

TENANT:

 

 

 

 

 

JOHN ARRILLAGA SURVIVOR’S

 

GRIC COMMUNICATIONS, INC.

 

TRUST

 

a California corporation

 

 

 

 

 

 

 

 

 

By

/s/ John Arrillaga

 

By

/s/ Hong Chen

 

 

John Arrillaga, Trustee

 

 

 

 

 

Dr. Hong Chen

 

Date:

February 6, 2003

 

Print or Type Name

 

 

 

 

 

RICHARD T. PEERY SEPARATE

 

Title:

Chairman

 

PROPERTY TRUST

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Richard T. Peery

 

Date:

February 5, 2003

 

 

Richard T. Peery, Trustee

 

 

 

 

 

 

 

 

 

 

 

Date:

February 6, 2003

 

 

 

 

 

Initial:

 

Page 3

--------------------------------------------------------------------------------

